DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a power receiving unit, communication unit, determination unit, generating unit, notification unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 11 claim recites wherein a state in which a foreign object possibly exists in the power transmittal range is split into at least a first level and a second level in order of highest possibility that a the foreign object exists; and the power transmission control unit is configured to stop power transmission by the power transmitting apparatus when in a case where the state is the first level is and to not stop power transmission by the power transmitting apparatus in a case where the state is the second level. 
However the claim fails to define what makes up the highest possibility or a range the highest possibility falls within to positively identify the highest possibility and it’s unclear how to identify the highest possibility. 
For the purpose of examination, the claim is read as claim 10

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3-8 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2020/0144868) in view of Schroeder (US 2016/0218545).

Re Claims 1, 17, 19 and 20; Niwa discloses a power receiving apparatus (200), comprising: 
One or more memories and one or power processors functioning by executing instructions stored in the one or more memories as the following unit: (par 0052)
a power receiving unit (310) configured to wirelessly receive power from a power transmitting apparatus (240) (Fig. 2); 
a communication unit (370) configured to communicate with the power transmitting apparatus; (Par. 0041 or see par 0046)

Niwa does not disclose perform a second notification, different from the first notification, in a second case where second information for specifying that a foreign object possibly exists in the power-transmittal range is obtained from the power transmitting apparatus via the communication unit, the foreign object being an object different from the power receiving apparatus and the power transmitting apparatus.
However Schroeder discloses the presence of a foreign object 295 (or objects) (303) a foreign object 295 may be an object that triggers a false positive detection in a wireless charging device 260. Several of the information 201 items are displayed via display 270. The example shown is exemplary, and the display 270 may be employed to display any of the items acquirable via FIG. 3. As shown, the individual devices are identified (311), the battery charge level (304), the mode of the individual device (309), and the capabilities of wireless charging device 260. Also shown is an indication that a foreign object 295 is on the wireless charging device 260 (303). Par0081.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have the display of Niwa disclose the information shown by Schroeder motivated by the desire to effectively broad range of possibilities so that power transmission is performed adequately to safeguard the both the receiver and the transmitter from excessive heat generated by a foreign object. 

Re Claim 3; Schroeder discloses wherein the second notification prompts a user to confirm whether a foreign object exists. (Indicating and prompting a false positive information on the display forces the user determine whether a foreign object exists since they are unsure that there is a presence or absence of a foreign object).

Re Claims 4 and 5; The combination of Niwa in view of Schroeder disclose has been discussed above, the combination does not disclose wherein after the second notification has been performed, if a user operation has not been performed confirming that a foreign object does not exist within a predetermined amount of time, a request to stop wireless power transmission is transmitted from the communication unit to the power transmitting apparatus and wherein after the second notification has been performed, if a user operation has been performed confirming that a foreign object does not exist within a predetermined amount of time, a request to start wireless power transmission is transmitted from the communication unit to the power transmitting apparatus.  
However stopping the power transmission if a user operation has not been performed confirming that a foreign object does not exist within a predetermined amount of time would have been obvious to one of the ordinary skill in the art motivated by the desire to prevent possible over heating of the both the transmitter and the receiver. 

Re Claim 6; Niwa discloses wherein in a third case where third information for specifying that a foreign object does not exist in the power-transmittal range is obtained from the power transmitting apparatus via the communication unit, the notification unit is configured to 

Re Claim 7; Niwa discloses wherein the one or more processors further functions as the following units: a determination unit is configured to determine an existence state of the foreign object based on information from the power transmitting apparatus via the communication unit. (Par 0067).

Re Claim 8; Niwa discloses wherein the information is information based on at least one of: power loss, which is different between a transmission power of the power transmitting apparatus and the reception power of the power receiving apparatus Quality-factor, or temperature. ((Par 0065, 0067). [which is different between a transmission power of the power transmitting apparatus and the reception power of the power receiving apparatus is essential the well-known definition of voltage drop or power loss, does not change the scope of the claim]).

Re Claim 12; Niwa discloses the communication unit 260 of the power transmission device 10 and the communication unit 370 of the vehicle 1 (the power reception device 20) are configured to establish a wireless communication (such as WiFi (registered trademark) which is a standard wireless LAN (Local Area Network) between each other when the distance there between is less than a predetermined distance.
 The combination does not disclose wherein the first information and the second information are obtained via a reply to data related to received power packet according to 
However Wireless Power Consortium standard is known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the wireless standard to transmit the data between the transmitter and the receiver because it’s a conventional and another method of power transfer. 

Re Claims 13 and 18; Niwa discloses A power transmitting apparatus (10) that wirelessly transmits power to a power receiving apparatus, (20) comprising: 
one or more memories; and one or more processors (250) functioning by executing instructions stored in the   one or more memories as the following units: (0045)
a communication unit (260) configured to communicate with the power receiving apparatus (20); and a transmission unit (240) configured to transmit, to the power receiving apparatus via the communication unit (260), foreign object existence information that is based on information obtained by the power transmitting apparatus and is for specifying one state from at least three states including a first state in which a foreign object exists in a power-transmittal range of the power transmitting apparatus (par 0067), a third state in which a foreign object does not exist in the power-transmittal range, the foreign object being an object different from the power receiving apparatus and the power transmitting apparatus (Par 0067)
a second state in which a foreign object possibly exists in the power-transmittal range, and, and the foreign object existence information being information for specifying a possibility that the foreign object exists.  

.
However Schroeder discloses the presence of a foreign object 295 (or objects) (303)
 a foreign object 295 may be an object that triggers a false positive detection in a wireless charging device 260. Several of the information 201 items are displayed via display 270. The example shown is exemplary, and the display 270 may be employed to display any of the items acquirable via FIG. 3. As shown, the individual devices are identified (311), the battery charge level (304), the mode of the individual device (309), and the capabilities of wireless charging device 260. Also shown is an indication that a foreign object 295 is on the wireless charging device 260 (303). Par0081.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have the display of Niwa disclose the information shown by Schroeder motivated by the desire to effectively broad range of possibilities so that power transmission is performed adequately to safeguard the both the receiver and the transmitter from excessive heat generated by a foreign object. 

Re Claim 14; Niwa discloses wherein the one or more processors further function as the following units: a determination unit configured to determine the first state, the second state, or the third state on the basis of at least one of: power loss, Quality-factor, or temperature, which are information obtained by the transmitting apparatus and a generation unit configured to generate the foreign object existence information indicating the state determined by the 

Re Claim 15; Niwa discloses wherein   the foreign object existence information includes at least one of: information for specifying power loss which is the difference between a transmission power of the power transmitting apparatus and reception power of the power receiving apparatus, information for specifying Quality-factor, or information for specifying temperature. ((Par 0065, 0067). [which is different between a transmission power of the power transmitting apparatus and the reception power of the power receiving apparatus is essential the well-known definition of voltage drop or power loss, does not change the scope of the claim]).

Re Claim 16; Niwa discloses the communication unit 260 of the power transmission device 10 and the communication unit 370 of the vehicle 1 (the power reception device 20) are configured to establish a wireless communication (such as WiFi (registered trademark) which is a standard wireless LAN (Local Area Network) between each other when the distance there between is less than a predetermined distance.
The combination does not disclose wherein the first information and the second information are obtained via a reply to data related to received power packet according to Wireless Power Consortium standard or a reply to data related to a FOD status packet according to Wireless Power Consortium standard.  


Re Claim 21; Niwa discloses wherein, in a third case where the foreign object existence information for specifying a third state in which a foreign object does not exist in the power-transmittal range is obtained from the power transmitting apparatus via the communication unit,, the power transmitting apparatus stops transmitting power. (Par 0062)

Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2020/0144868) in view of Schroeder (US 2016/0218545) and further in view of Lee et al. (US 2019/0222073)

Re Claim 2; The combination of Niwa in view of Schroeder discloses a wireless power transfer as discussed in claim 1. The combination does not disclose wherein in the first case, a request to stop power transmission is wirelessly transmitted from the communication unit to the power transmitting apparatus; and the first notification indicates that power reception is stopped and/or a foreign object exists.  
However Lee discloses the well-known approach of wherein in the first case, a request to stop power transmission is wirelessly transmitted from the communication unit to the power transmitting apparatus; and the first notification indicates that power reception is stopped and/or a foreign object exists.  (Fig. 7, Par 104).

 
Re Claims 10 and 11; Lee discloses further comprising wherein the one or more processors further function as the following unit:  a power transmission control unit configured to transmit a request to stop wireless power transmission to the power transmitting apparatus via the communication unit the second case.  (Lee discloses stopping power transmission and this teaches can be applied in all cases)
Response to Arguments
Applicant’s arguments, see pages 12-14, filed 11/11/2021 with respect to the rejection(s) of claim(s) 1-8, 10-21 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niwa (US 2020/0144868) and Schroeder (US 2016/0218545).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/08/2022
Primary Examiner, Art Unit 2836